Citation Nr: 1217451	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from August 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a lumbar spine disability as directly related to active service.  He also claims service connection for radiculopathy of the bilateral lower extremities as secondary to his lumbar spine condition.  

The Veteran has not been provided a VA examination with respect to his current claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran has not submitted treatment records indicating a diagnosis of a chronic lumbar spine disability, he testified at the January 2012 hearing that he has suffered from back pain since service, and was diagnosed with a lumbar spine disability by magnetic resonance imaging (MRI) performed in February 2011.  See Board hearing transcript at 5.  Furthermore, service treatment records indicate the Veteran suffered back pain in service and, though radiological testing returned no abnormal findings, he did exhibit a bulge on his lower back.  These facts, in light of the Veteran's testimony that his back pain has persisted since service, are sufficient to trigger VA's duty to provide him an examination with respect to the issues on appeal.

As a final note, the Veteran also testified that he was receiving continued treatment for his back and lower extremity disabilities.  As such, on remand, records related to such treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all medical care providers who have treated him for lumbar spine and bilateral lower extremity disabilities.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to such treatment for incorporation into the record.

Requests for records related to treatment at VA or other Federal facilities must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine and/or lower extremity disability.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to provide a diagnosis of any current lumbar spine and/or lower extremity disability, if any.  If such a disability is diagnosed, the examiner is to address the following:

a. Is it at least as likely as not (i.e., probability of at least 50 percent) that any current lumbar spine disability is etiologically related to the Veteran's active military service?  The examiner must specifically comment on the Veteran's assertion of in-service back pain and continuity of symptomatology since.

b. If the answer to (a) is yes, is it at least as likely as not (i.e., probability of at least 50 percent) that any current bilateral lower extremity disability, to include radiculopathy, is proximately due (caused by) to the Veteran's lumbar spine disability?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of at least 50 percent) that any current bilateral lower extremity disability, to include radiculopathy, has been aggravated beyond its normal progression by the Veteran's lumbar spine disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of lumbar spine disorder (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


